ADVISORY ACTION
Response to Arguments
The amendment overcome the objection of claims 6 and 12 and the 112 rejection. The arguments are persuasive for the withdrawal of the 112 rejection of claims 7, 13 and 20. 
Applicant's arguments filed 3-21-2022 have been fully considered but they are not persuasive.
As to the argument “in order for the message or signaling to fulfill different functions, there is a need for the message or signaling to include different bits of bytes, different control headers and different values (0 or 1) on each bit, which indeed is a change in the data structure in the field of communication. Therefore, the technical feature "the target core network identifier is used to indicate the core network type of the target core network" indeed results in a data structural difference of the network switching instruction information”; the examiner respectfully disagree. First, there is no requirement to change values and even if values are changed, changing values is not automatically a structural change. Based on the information given by the claim there is no evidence of any structural change, just intended use.
Regarding the argument “It is clear from the above disclosure that, S-TMSI (UEid) is used to identify the CN node, but S-TMSI in Ri is contained in msg 3, which is a message sent from the UE to the network side during the four-step initial random access performed by the UE. That is, S-TMSI in Ri is sent from the UE to the network side through msg 3. On the contrary, the present application discloses the target core 
In view of the argument “R3 discloses the MME requests the target eNodeB to establish the bearer(s) by sending the message Handover Request message, and the message contains a list of EPS Bearer IDs that need to be setup and last used 5GS PLMN ID, but does not contains the core network type of the target core network. R3 says nothing about that a target core network identifier is determined based on network switching request information sent by a mobility management device, and the target core network identifier is used to indicate the core network type of the target core network”; the examiner’s position as previously indicated is that the arguments differ from the actual claimed limitations. When the reference 3 is added the whole handover/switch request is based in the MME to E-UTRAN Handover command and any info gathered has a basis on network switching request information sent by a mobility management device. Thereby, reading in the claimed limitations.
The rest of the arguments they fall for the same reasons as shown above, the rejection on record stands.

/MARCOS L TORRES/           Primary Examiner, Art Unit 2647